                                              Case 2:20-cv-01773-JCM-NJK Document 23 Filed 07/12/21 Page 1 of 2




                                         1   MARGARET A. MCLETCHIE, Nevada Bar No. 10931
                                             ALINA M. SHELL, Nevada Bar No. 11711
                                         2   LEO S. WOLPERT, Nevada Bar No. 12658
                                         3   MCLETCHIE LAW
                                             602 South Tenth Street
                                         4   Las Vegas, NV 89101
                                             Telephone: (702) 728-5300
                                         5   Fax: (702) 425-8220
                                         6   Email: maggie@nvlitigation.com
                                             Counsel for Plaintiff Dr. Martin Sunday Uwah
                                         7
                                                                          UNITED STATES DISTRICT COURT
                                         8
                                         9                                    DISTRICT OF NEVADA

                                        10    MARTIN SUNDAY UWAH, an                             Case. No.: 2:20-cv-01773-JCM-NJK
                                              individual,
                                        11
                                        12                   Plaintiff,

                                        13           vs.
(702)728-5300 (T) / (702)425-8220 (F)
     602 SOUTH TENTH STREET


      WWW.NVLITIGATION.COM




                                        14
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                              LAS VEGAS METROPOLITAN POLICE                      STIPULATION AND ORDER TO
                                        15    DEPARTMENT; JOSEPH LOMBARDO,                       EXTEND DEADLINE TO FILE
                                              individually and in his official capacity as       AMENDED COMPLAINT
                                        16    Sheriff; KEVIN MENON, individually and
                                              in his capacity as a Las Vegas Metropolitan        (FIRST REQUEST)
                                        17
                                              Police Department Officer; RICARDO                 [ECF No. 20]
                                        18    LOPEZ, individually and in his capacity as
                                              a Las Vegas Metropolitan Police
                                        19    Department Officer; DOE OFFICERS I -
                                        20    III, individually and in their capacities as
                                              Las Vegas Metropolitan Police Department
                                        21    Officers,
                                        22                   Defendants.
                                        23            Pursuant to LR IA 6-1, Plaintiff MARTIN SUNDAY UWAH and Defendants
                                        24   LAS VEGAS METROPOLITAN POLICE DEPARTMENT, JOSEPH LOMBARDO,
                                        25   KEVIN MENON and RICARDO LOPEZ, (collectively “LVMPD Defendants”), by and
                                        26   through their respective counsel, hereby stipulate and request that this Court extend the
                                        27   deadline to file Plaintiff’s Amended Complaint by an additional seven (7) days, extending
                                        28   the deadline from July 9, 2021, to July 16, 2021 (ECF No. 20). This is the first stipulation


                                                                                             1
                                              Case 2:20-cv-01773-JCM-NJK Document 23 Filed 07/12/21 Page 2 of 2




                                         1   for extension of time for Plaintiff to file his Amended Complaint.
                                         2            This Request for an extension of time is not sought for any improper purpose or
                                         3   other purpose of delay. This request for extension is based upon the following:
                                         4            Counsel for Plaintiff initiated this request due to scheduling conflicts limiting their
                                         5   ability to timely amend, including but not limited to discovery obligations in state and
                                         6   federal court matters, a state unemployment complaint which counsel was required to
                                         7   submit on July 7, 2021, and a reply brief on July 8, 2021, in a state court matter.
                                         8            WHEREFORE, the parties respectfully request that this Court extend the deadline
                                         9   to file Plaintiff’s Amended Complaint to up to and including July 16, 2021.
                                        10            IT IS SO STIPULATED.
                                        11   DATED this 9th day of July, 2021.                  DATED this 9th day of July, 2021.
                                        12
                                             MCLETCHIE LAW                                      MARQUIS AURBACH COFFING
                                        13
(702)728-5300 (T) / (702)425-8220 (F)
     602 SOUTH TENTH STREET


      WWW.NVLITIGATION.COM




                                        14
       LAS VEGAS, NV 89101




                                             /s/ Leo S. Wolpert                                 /s/ Jackie V. Nichols
       ATTORNEYS AT LAW




                                             Margaret A. McLetchie, NBN 10931                   Craig R. Anderson, NBN 6882
                                        15
                                             Alina M. Shell, NBN 11711                          Jackie V. Nichols, NBN 14246
                                        16   Leo S. Wolpert, NBN 12658                          10001 Park Run Drive
                                             602 South Tenth Street                             Las Vegas, Nevada 89145
                                        17   Las Vegas, NV 89101                                Attorneys for Defendants Las Vegas
                                        18   Attorney of Plaintiff                              Metropolitan Police Department, Joseph
                                             Martin Sunday Uwah                                 Lombardo, Kevin Menon and Ricardo Lopez
                                        19
                                        20
                                        21                                             ORDER
                                        22                                           IT IS SO ORDERED.
                                        23
                                        24
                                        25
                                                                                     UNITED STATES DISTRICT JUDGE
                                        26
                                        27                                                         July 14, 2021
                                                                                     DATED:
                                        28


                                                                                            2
